DETAILED ACTION
This Office Action is in response to RCE filed August 15, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 93, 99, 102 and 103 are objected to because of the following informalities:
On line 13 of claim 93, “the source” should be replaced with “the source structure” and “the drain” should be replaced with “the drain structure” to avoid indefiniteness.
In claims 99, 102 and 103, “a drain” should be replaced with “a drain structure” on line 6 of claim 99, or “the drain structure” on line 7 of claim 99 and on line 2 of claims 102 and 103 should be replaced with “the drain” to avoid indefiniteness.
On line 2 of claim 102, “the source” should be replaced with “the source structure”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 93, 94 and 96-98 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US 2013/0193485) in view of Qiu et al. (US 2015/0263116)
Regarding claim 93, Akiyama et al. disclose a transistor (Fig. 13), comprising: a source structure (region adjacent to conductive film 111a in contact with electron supply layer 104 near source electrode 112s), because (a) Applicants do not specifically claim what the “source structure” refers to, what it is formed of, and what it looks like, and (b) therefore, the region adjacent to the conductive film 111a in contact with the electron supply layer 104 near the source electrode 112s can be referred to as “a source structure”; a first semiconductor material (103; GaN) ([0048]) in electrical contact with the source structure, the first semiconductor material comprising gallium and nitrogen; a second semiconductor material (132) (gallium oxide; [0080]) adjacent the first semiconductor material, because (a) even though Akiyama et al. refer to the gallium oxide film 132 as an insulating film, Applicants refer to gallium oxide as a semiconductor material in paragraph [0022] of current application, and (b) in other words, the term “semiconductor” is relative, and Akiyama et al. also refer to the aluminum nitride film, which is a well-known semiconductor material film, as an insulating film; the second semiconductor material comprising gallium and oxygen; a drain structure (region adjacent to conductive film 111a in contact with electron supply layer 104 near drain electrode 112d) in (electrical) contact with the second semiconductor material (132), because (a) Applicants do not specifically claim what the “drain structure” refers to, what it is formed of, and what it looks like, and (b) therefore, the region adjacent to the conductive film 111a in contact with the electron supply layer 104 near the drain electrode 112d can be referred to as “a drain structure”, wherein the first semiconductor material (103) is electrically coupled to the drain structure through the second semiconductor material (132) as well as through the electron supply layer 104, because (a) Merriam-Webster dictionary defines the verb to “couple” as “to join for combined effect” or “to bring (two electric circuits) into such close proximity as to permit mutual influence”, (b) therefore, the first semiconductor material 103 is electrically coupled to the drain structure, which is the region adjacent to the conductive film 111a in contact with the electron supply layer 104 near the drain electrode 112d, through the second semiconductor material 132 as well as through the electron supply layer 104 since the term to electrically “couple” does not necessarily suggest the sole and/or shortest electrical coupling configuration, and can also suggest a secondary or longer electrical coupling configuration, and (c) Applicants do not specifically claim under which condition the first semiconductor material is electrically coupled to the drain structure through the second semiconductor material, and therefore, this limitation may also be directed to an intended use of the first and second semiconductor material in conjunction with the drain structure; a polarization layer (104; AlGaN) between the first semiconductor material (103) and a gate (108g); and a source contact (111a or 111a + 112s) directly on the source and a drain contact (111a or 111a + 112d) directly on the drain.
Akiyama et al. differ from the claimed invention by not showing that the source and the drain comprise indium, gallium, and nitrogen.
Qiu et al. disclose a transistor (Fig. 1c) comprising a source structure (120OMS) and a drain structure (120OMD) comprising indium, gallium and nitrogen (last sentence of [0016]).
Since both Akiyama et al. and Qiu et al. teach a transistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the source and drain structure, which are contact regions with the conductive films 111a of Akiyama et al., can comprise indium, gallium and nitrogen as disclosed by Qiu et al., because (a) a heavily doped InGaN layer has been commonly employed as a source and a drain in forming GaN-based semiconductor devices as disclosed by Qiu et al. due to its compatibility with other GaN-based semiconductor materials and small bandgap, (b) the heavily doped InGaN layer would prevent direct contact between the conductive films 111a and the electron supply layer 104 of Akiyama et al., and thus would reduce contamination in the electron supply layer 104, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claim 94, Akiyama et al. in view of Qiu et al. differ from the claimed invention by not showing that the second semiconductor material comprises Ga2O3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second semiconductor material can comprise Ga2O3, because (a) Ga2O3 is a stoichiometric composition of gallium oxide, and thus has been widely known and commonly employed gallium oxide material composition that can be easily formed at a low cost, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claims 96-98, Akiyama et al. further disclose for the transistor of claim 93 that the polarization layer (104) extends along a side wall of the first semiconductor material (103), and the second semiconductor material (132) is in contact with the polarization layer along the side wall (claim 96), an electrical path from the source structure to the drain structure comprises the first semiconductor material (103) and the second semiconductor material (132), because (a) “an electrical path” is not necessarily a sole and/or shortest electrical path as discussed above, (b) the transitional phrase “comprises” does not preclude another material or another electrical path, (c) Applicants do not specifically claim under which condition the electrical path is formed from the source structure to the drain structure via the first and second semiconductor material, and (d) the two dimensional electron gas (2DEG) is formed inside the first semiconductor material (103) and the electron supply layer or second semiconductor material 132 supplies electrons (claim 97), further comprising a dielectric layer (107 or 109) ([0051]) on the polarization layer (104), wherein the gate (108g) is on the dielectric layer (claim 98).

Claims 99 and 101-104, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US 2013/0193485)
In the below prior art rejection, please refer to the explanations for the corresponding limitations above.
Regarding claim 99, Akiyama et al. disclose a transistor (Fig. 13), comprising: a first semiconductor material (103) in electrical contact with a source structure (region of 104 adjacent 111a, or 111a or 112s), because Applicants do not specifically claim what can constitute the “source structure”, the first semiconductor material comprising gallium and nitrogen; a second semiconductor material (132) adjacent the first semiconductor material, a drain (region of 104 adjacent 111a, or 111a or 112d) in (electrical) contact with the second semiconductor material, because Applicants do not specifically claim what can constitute the “drain”, wherein the first semiconductor material (103) is electrically coupled to the drain structure through the second semiconductor material; and a polarization layer (104) between the first semiconductor material and a gate (108g).
Akiyama et al. differ from the claimed invention by not showing that the second semiconductor material comprising Ga2O3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second semiconductor material can comprise Ga2O3, because (a) Ga2O3 is a stoichiometric composition of gallium oxide, and thus has been widely known and commonly employed gallium oxide material composition that can be easily formed at a low cost, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claims 101-104, Akiyama et al. further disclose that the polarization layer (104) extends along a side wall of the first semiconductor material (103), and the second semiconductor material (132) is in contact with the polarization layer along the side wall (claim 101), further comprising a source contact (111a, 112s or 111a + 112s) on the source and a drain contact (111a, 112d or 111a + 112d) on the drain (claim 102), wherein an electrical path from the source structure to the drain structure comprises the first semiconductor material and the second semiconductor material (claim 103), further comprising a dielectric layer (107 or 109) on the polarization layer (104), wherein the gate (108g) is on the dielectric layer (claim 104).

Allowable Subject Matter
Claims 73-75, 79, 80, 84 and 85 are allowed, because Akiyama et al. do not disclose the previously added limitation to the previously presented claim 73, which was combined limitations of claims 76-78, especially the limitation of original claim 78 of “a lateral side of the gate substantially aligns with the side wall of the first semiconductor material, the side wall proximate the second semiconductor material.”

Claims 95 and 100 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ arguments with respect to claims 93 and 99 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that Applicants’ interpretation of the terms “source structure”, “drain structure” and “electrically coupled” in the REMARKS filed August 15, 2022 may be unduly narrow, because (a) a source structure should refer to any structure that can function as a source under certain circumstances and/or operating condition, and a drain structure should refer to any structure that can function as a drain under certain circumstances and/or operating condition, and (b) the term “electrically coupled” does not necessarily suggest that the claimed second semiconductor material would be the sole and/or shortest electrical coupling between the claimed first semiconductor material and the claimed drain structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shih et al. (US 10,636.916)
Shiozaki et al. (US 2019/0019873)
Ando et al. (US 8,344,422)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        December 9, 2022